DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 11, and 12, the combination of Marinus et al. (US 5,048,534) and Subramanian et al. (US 2012/0212222) discloses setting a frame image based on a heartbeat phase as the reference frame image, however, there is no mention of detecting movement that becomes a blood flow artifact from the frame images and selecting the reference frame image and the comparative frame image from a range in which frame images without including the movement that becomes the blood flow artifact among the frame images are continuous.  Yoshiara et al. (US 2013/0281846) discloses motion artifact detection in a blood flow image and removing the detected motion artifact frame, however, that is not the same as detecting movement that becomes a blood flow artifact from the frame images and selecting the reference frame image and the comparative frame image from a range in which frame images without including the movement that becomes the blood flow artifact among the frame images are continuous.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2 and 4-10, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662